Citation Nr: 1418733	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as major depressive disorder and chronic adjustment disorder). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The appellant served on active duty from February 1980 to September 1983, as well as Army National Guard service from March 1998 to March 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appellant provided testimony at an October 2011 hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

In February 2012 this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The appellant had active duty for training from February 1998 to March 2005, but she is not a "Veteran" for the purpose of receiving VA benefits.

2.  The preponderance of the evidence is against a finding that an acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. § 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in April 2010.

The duty to assist has also been satisfied.  VA has obtained the appellant's service treatment records, National Guard records and VA medical records identified by the appellant as relevant to the appeal.  The Board acknowledges that the appellant has not been afforded a VA examination related to her claim; however, the Board finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the appellant currently has an acquired psychiatric disorder, as will be discussed below, the evidence does not establish that her acquired psychiatric disorder was aggravated by any period of active duty for training (ACDUTRA).  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on her claim at this time. 

II.  Veteran Status

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA or INACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  "[A]ggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B), means that in order for an ACDUTRA claimant to establish her status as a "[V]eteran," she must demonstrate both elements of aggravation -- namely, (1) that the pre-existing disability worsened in service, and that (2) such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The Court noted that the placement of the burden of proof on the ACDUTRA claimant was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.  Id.  Moreover, when the presumption of soundness does not attach, as here, it is the Veteran who has the burden of establishing a disability that existed prior to service was permanently worsened by her military service, and that such worsening was beyond the natural progression of the condition.

IV.  Factual Background

The appellant's service records confirm her ACDUTRA service in the National Guard from February 1998 to March 2005. There is no indication from these records that the appellant had any active duty service.

Service treatment records from the appellant's National Guard service are negative for reports of symptomatology or diagnoses related to a psychiatric disorder.  In her February 1998 enlistment examination, the appellant indicated that she did not have a history of depression, excessive worry, or any nervous trouble of any sort on her report of medical history.  In February 2001, the appellant also reported that she did not have a history of depression, excessive worry, or any nervous trouble of any sort on her report of medical history.  A left knee condition was noted.  A February 2002 note indicates that the appellant had a history of depression, but that she did not want medication at that time.  In February 2005, the appellant was found unfit for reenlistment because of her left knee condition.  

VA treatment records reflect the appellant's reports of psychiatric symptomatology and the treatment of her psychiatric condition.  In August 1998, the appellant was treated for dysthymia and adjustment disorder due to the relatively recent death of her ex-husband.  In November 1998, the appellant was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  Her psychosocial stressors were loss of her son's father, unemployment and familial problems.  

In December 2001, the appellant attended a Women's support group and indicated that as single mother, she was concerned that she would be activated.  The appellant's service records show that she had INACDUTRA from December 15-16, 2001.  

In January 2005, the appellant reported that the onset of her current problems was October 2004, when her fiancé was killed in a car accident.  The appellant reported that she "los[t] it and br[oke] down" at her guard duty the previous weekend.  The appellant reported that she talked to her sergeant, who was supportive and indicated that he would support her in a hardship discharge request.  The appellant's service records show that she had INACDUTRA from January 8-9, 2005.  

In March 2005, the appellant was seen for "depression, not otherwise specified and adjustment disorder, mixed, secondary to multiple losses of spouse, fiancé and ability to return to National Guard."  The appellant reported that she felt guilty for not wanting to go to or feeling physically capable of going to Iraq with the rest of her unit, but that she was relieved that she was not going for her son's sake.  

In April 2005, the appellant was diagnosed with major depressive disorder.  Her contributing stressors were noted as being widowed twice and losing her fiancé in a car accident in October 2004.  In May 2005, the appellant reported that she was doing well and that her medication was working. 

V.  Analysis

As a preliminary matter, although the appellant had active duty service from 1980 to 1983, the appellant's representative indicated that the appellant's acquired psychiatric disorder is unrelated to her active duty and there are no assertions otherwise.  Therefore, the Board will limit its determination to whether the appellant's acquired psychiatric disorder may be service connected based only on her National Guard service.

During her October 2011 hearing, the appellant's representative argued that the appellant's acquired psychiatric disorder was aggravated during her National Guard service.  The appellant enlisted in the National Guard in February 1998 and her husband died tragically within a few months.  The appellant sought treatment soon after her husband's death and contends that her acquired psychiatric disorder was compounded by her National Guard service.  She also alleges that her acquired psychiatric disorder was compounded because she was worried that she would be activated and that her young son would have no one to care for him.  

In her March 2010 claim, the appellant stated that her adjustment disorder first started in August 1998 and her depression first started in May 1999.  The appellant's National Guard service record indicates that she served on ACDUTRA and INACDUTRA on several occasions between February 1998 and March 2005.  During August 1998, the appellant did not have any National Guard service and in May 1999, the appellant had three days of INACDUTRA, May 15, 16 and 31.  

As noted above, the appellant's treatment records indicate that she was treated for an acquired psychiatric disorder in August 1998 and first diagnosed with adjustment disorder and depression in November 1998.  The appellant's service records indicate that she had INACDUTRA from November 7-8, 1998 and that she had ACDUTRA from November 30-December 11, 1998.  The appellant does not claim and service treatment records do not show that she was diagnosed with an acquired psychiatric disorder while on ACDUTRA.  Rather, the appellant argues that her pre-existing acquired psychiatric disorder was aggravated by her ACDUTRA.  

To establish service connection for aggravation of a preexisting condition based on ACDUTRA, the claimant has the burden to show that a disability that existed prior to service was permanently worsened by her military service, and that such worsening was beyond the natural progression of the condition.  Donnellan, 24 Vet. App. at 167.  Here, the evidence of record does not show that the appellant's acquired psychiatric condition permanently worsened beyond natural progression as a result of her National Guard service.  As the appellant has not met the burden to show that her preexisting acquired psychiatric disorder was aggravated by her ACDUTRA, service connection is not warranted. 

Specifically, the appellant argued that her acquired psychiatric condition worsened because she was worried that she would be activated and that her son would be left alone.  The appellant's treatment records indicate that she expressed this concern in December 2001 and January 2005.  However, after the appellant's December 2001 appointment, aside from presenting at a Drop-In Center for socialization purposes on a few occasions from February 2003 to June 2003, the appellant did not present for treatment again until January 2005.

At that time, the appellant reported that her fiancé was recently killed.  She also reported that she broke down during guard duty the previous weekend.  She reported that her sergeant indicated that he would support her in a hardship discharge request.  In March 2005, she reported that she felt guilty that she could not go to Iraq with the rest of her unit but that she felt relieved that she would be there for her son.  In addition, treatment notes have consistently noted that the appellant's stressors included bereavement and familial issues. 

The only evidence of record connecting the appellant's psychiatric disorder to her ACDUTRA service is her own statements.  The Board has considered the appellant's statements that her current psychiatric disorder was aggravated by her military service.  Specifically, the appellant argues that her psychiatric disorder worsened because she feared that she would be activated and that her son would be left alone.  The Board finds the appellant's statements to be credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while some symptoms of psychiatric disorders, such as anxiety, may be reported by a layperson, the appellant is not competent to provide an opinion regarding the progression of her psychiatric disorder as the diagnosis, etiology, and progression of a psychiatric disorder requires medical training.  Further, as discussed above, the evidence of record does not support a finding that the appellant's condition permanently worsened as a result of her ACDUTRA.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and chronic adjustment disorder.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.


ORDER

Service connection for an acquired psychiatric disorder (claimed as major depressive disorder and chronic adjustment disorder) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


